An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-164
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


IN THE MATTER OF:

C.E.C.B., S.M.B., E.M.G.B.                       New Hanover County
                                                 Nos. 10 JT 159-161




      Appeal by respondents from order entered 21 November 2013

by   Judge   J.H.    Corpening,       II    in   New   Hanover   County   District

Court.    Heard in the Court of Appeals 28 July 2014.


      Regina Floyd-Davis for petitioner-appellee                    New    Hanover
      County Department of Social Services.

      Manning, Fulton & Skinner, P.A., by Michael S. Harrell, for
      guardian ad litem.

      Hunt Law Group, P.C., by James A. Hunt, for respondent-
      appellant mother.

      Mark L. Hayes for respondent-appellant father.



      HUNTER, Robert C., Judge.


      Respondent-mother         and        respondent-father     (“respondents”)

appeal from an order terminating their parental rights to their
                                           -2-
children, Cathy, Sally, and Emily.1                   After careful review, we

affirm.

                                    Background

      On   24   May   2010,       the    New     Hanover    Department     of   Social

Services (“DSS”) filed a juvenile petition alleging that Cathy,

age   7,   Sally,     age    2,    and     infant    Emily    (collectively       “the

children”) were neglected and dependent.                    DSS also alleged that

fourteen-year-old “Amy,” respondent-mother’s biological daughter

and   respondent-father’s          adopted       daughter,    was    neglected    and

dependent.2      By order filed 16 August 2010, the trial court

adjudicated     the   children          neglected    based    upon   the    parties’

stipulation that respondents engaged in domestic violence.

      In a November 2011 permanency planning review order, the

trial   court    found      that   respondents        had    complied    with   their

Family Services Agreement and returned the children to the legal

custody of respondents.             The trial court ordered respondents,

who had separated, to continue to comply with prior court orders

and to maintain appropriate housing and employment.                      Afterwards,

the children mostly lived with respondent-father.



1
  Pseudonyms are used throughout this opinion to protect the
identity of the children and for ease of reading.
2
   Amy is not a subject of this appeal because she reached the
age of majority prior to the filing of the petition to terminate
parental rights.
                                                 -3-
     DSS filed a new petition on 12 March 2012 alleging that the

children and Amy were neglected and dependent.                                By order filed

11 June 2012, the trial court adjudicated the children neglected

and dependent based, in part, upon respondents’ stipulation that

respondent-mother allowed the children to be exposed to Mr. C.,

“with    whom      she       is    engaged        in    a    domestic     violence       ridden

relationship”        and      that       respondent-father’s            home    was     not    an

“appropriate living arrangement due to [its] deplorable state.”

The trial court ceased reunification efforts with respondent-

mother on 21 September 2012 based, in part, upon her continued

relationship with Mr. C. in direct violation of a prior court

order.       The     trial         court    ceased          reunification      efforts       with

respondent-father            on     17     June     2013      after    finding     he    “only

recently obtained housing” that “appear[ed] to be appropriate

for the children[.]”

     DSS     filed       a   petition       to     terminate      respondents’        parental

rights on 19 July 2013.                  DSS alleged that the parental rights of

respondents were subject to termination pursuant to N.C. Gen.

Stat.    §   7B-1111(a)(1)              (neglect)      and      N.C.    Gen.    Stat.    §    7B-

1111(a)(2)       (failure           to     make        reasonable       progress).            The

termination of parental rights hearing began on 18 September

2013,    after     which          the    trial    court       found    that    both     grounds
                                     -4-
existed to terminate respondents’ parental rights.                    The court

also determined that termination of respondents’ parental rights

was in the best interest of the children and entered an order

terminating respondents’ rights.           Respondents separately appeal.

                              Standard of Review

      “The standard of review in termination of parental rights

cases is whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.              We then consider, based

on the grounds found for termination, whether the trial court

abused its discretion in finding termination to be in the best

interest of the child.”         In re Shepard, 162 N.C. App. 215, 221-

22,   591   S.E.2d   1,   6   (internal    citation    and    quotation   marks

omitted).

                                  Arguments

I.    Grounds for Termination

      Respondents     first     contend     the    trial     court    erred   in

concluding    that   grounds     existed    to    terminate   their    parental

rights under N.C. Gen. Stat. § 7B-1111(a)(1).              We disagree.

      A trial court may terminate parental rights based on a

finding that the parent has neglected the juvenile.                   N.C. Gen.

Stat. § 7B-1111(a)(1) (2013).         A neglected juvenile is one who
                                            -5-
“does not receive proper care, supervision, or discipline” from

a parent or caretaker, or “who lives in an environment injurious

to the juvenile’s welfare[.]”                     N.C. Gen. Stat. § 7B-101(15)

(2013).     Generally,         “[a]    finding      of     neglect   sufficient      to

terminate       parental   rights      must   be     based    on   evidence   showing

neglect    at     the   time    of    the   termination      proceeding.”       In   re

Young, 346 N.C. 244, 248, 485 S.E.2d 612, 615 (1997).                         However,

“a prior adjudication of neglect may be admitted and considered

by the trial court in ruling upon a later petition to terminate

parental rights on the ground of neglect.” In re Ballard, 311

N.C. 708, 713-14, 319 S.E.2d 227, 231 (1984).                        Where a prior

adjudication of neglect is considered by the trial court, “[t]he

trial     court     must       also   consider       any     evidence   of    changed

conditions in light of the evidence of prior neglect and the

probability of a repetition of neglect.”                    Id. at 715, 319 S.E.2d

at 232.    Thus, where

            there is no evidence of neglect at the time
            of the termination proceeding . . . parental
            rights may nonetheless be terminated if
            there is a showing of a past adjudication of
            neglect and the trial court finds by clear
            and convincing evidence a probability of
            repetition of neglect if the juvenile were
            returned to her parents.

In re Reyes, 136 N.C. App. 812, 815, 526 S.E.2d 499, 501 (2000).

Respondents argue that the trial court’s conclusion that neglect
                                   -6-
is likely to be repeated is not supported by its findings of

fact.

    The trial court made the following relevant findings in

support   of   its   conclusion   of   law   that   grounds   existed   to

terminate respondents’ parental rights based on neglect:

           5.    That family living environment, while
           residing in [] Nevada, was marred with
           substance abuse by [respondent-father] and
           domestic    violence  between    [respondents].
           [Amy]    testified   that    the   family    had
           involvement     with    the    Washoe     County
           Department of Social Services in [] Nevada.
           [Amy] described their living environment as
           marred with domestic violence, drug use,
           chaotic and fraught with financial problems.
           In, [sic]     1999, [respondent-father] was
           incarcerated for three years for possession
           of illegal substances.      [Respondent-father]
           acknowledges the involvement of the Washoe
           County Department of Social Services on only
           one occasion.

           6.    That the domestic violence continued
           when the parties moved to [] North Carolina.
           On May 22, 2010, [DSS] assumed legal custody
           of [Amy, Cathy, Sally, and Emily] due to an
           incident   of   domestic   violence  between
           [respondents].   Both parents were arrested,
           and there was no alternative placement
           arrangement for the children.

           . . . .

           9.   That from May 22, 2010 through October
           27, 2011 [DSS] maintained legal custody of
           [Amy, Cathy, Sally and Emily].  The parents
           stipulated   to   the  neglect   allegations
           contained in the Juvenile Petition filed on
           May 22, 2010. [Cathy and Sally] were placed
                     -7-
with [respondent-father].      [Emily], as an
infant, was placed with [respondent-mother],
who was breastfeeding at the time.        [Amy]
remained in foster care until she requested
to be placed with her siblings in her
father’s home, which was done on September
20, 2010.    Following an incident with her
father, [Amy] was again placed in a group
home on May 18, 2011. In February of 2011,
[respondent-mother] had to undergo emergency
surgery,   and    [Emily]    was    moved    to
[respondent-father’s]     home     with     her
siblings.   During the period of time from
May 2010 to October 27, 2011, [DSS] made
reasonable efforts with each parent.      [Amy]
described life after the parents’ separation
as showing “no improvement.”         The same
problems existed with each parent, just
involved other people.

10.       That   [respondents]     successfully
completed the Domestic Violence Program, and
initiated couples counseling between May and
October of 2011. . . . That legal custody of
[Cathy, Sally, and Emily] was restored to
[respondents] in October 2011. [Respondent-
father]   exercised primary custody, with
[respondent-mother]     exercising    secondary
custody.    Subsequently, [respondent-mother]
reported to a Social Worker at            [DSS]
regarding [respondent-father’s] care of the
children.   She complained that [respondent-
father’s]   house    was   unclean,   and   the
children were being neglected and abused.
She complained that [Cathy] was not going to
school, and [Amy] had to babysit the younger
children.   She complained that [respondent-
father] was verbally and physically abusive
to   the    children    over   small    things.
[Respondent-mother] personally observed the
house to be unclean, and in disarray.
[Respondent-mother] personally observed the
children with poor hygiene. [Amy] testified
that her younger siblings were not being
                     -8-
bathed, and did not have adequate food.

11. That in January of 2012, [DSS] received
reports alleging neglect of [Cathy, Sally,
and Emily] due to [respondent-father’s]
dirty home and care of the children.    This
Court finds the testimony regarding the
children’s living environment while in the
physical custody of [respondent-father] to
be credible.    The children were not being
properly cared for by [respondent-father].
[Respondent-father’s] home had deteriorated
to deplorable conditions.       [Cathy] had
numerous tardies and absences from school.
[Cathy, Sally, and Emily] did not appear
properly groomed. [Cathy, Sally, and Emily]
were subsequently placed in the physical
custody of [respondent-mother] pursuant to a
Safety Assessment, while [DSS] conducted an
investigation of the recent allegations.
[Amy] remained in the legal custody of
[DSS].    [Respondent-mother] testified that
when [Cathy, Sally, and Emily] returned to
her physical custody in January of 2012,
they would wake up screaming, and hoarded
food in drawers, toys and purses. She had
never previously observed such actions from
her children.

12. That [respondent-mother] filed for [a]
Domestic Violence Protective Order against
[respondent-father] in January of 2012,
which was subsequently dismissed. In March
of 2012, [respondent-mother] again filed for
a Domestic Violence Protective Order against
[respondent-father] alleging fear of further
violence, threats of harm from him, and a
threat to kill her.     She was granted the
Domestic Violence Protective Order on March
23, 2012, which remained in effect until
March 24, 2013.

13.   That [DSS] subsequently learned that
[respondent-mother] had   allowed   [Cathy,
                    -9-
Sally and Emily] to be cared for by [Mr. C.]
for a three day period, when she did not
have housing due to a miscommunication
relative to moving into a new residence.
[Emily] sustained bruises on her buttocks
during said period. [DSS] filed a Petition
alleging [Cathy, Sally and Emily] to be
neglected Juveniles on March 12, 2012, and
assumed legal custody of said children on
the same date.

14.   That in March of 2012, [respondent-
mother] filed for a No-Contact Order against
[Mr. C.], which was granted by the Court.

15. That at a hearing held on May 17, 2012,
the parties stipulated to the allegations of
neglect and dependency, to wit: [Neglect]
Despite warning from the petitioner . . . to
avoid contact of the children with [Mr. C.]
in a current Safety Assessment, and a
prohibition in prior Court Orders, the
mother has been cohabiting with [Mr. C.] for
at least the last three days and allowed him
to   inappropriately    discipline  [Emily],
leaving bruising on her buttocks area.   She
has engaged in domestic violence in the
presence of the children with
[Mr. C.] and has a history of domestic
violence in her relationship with the father
of the children. . . . [Dependency]      The
mother allowed the children to be exposed to
[Mr. C.], with whom she is engaged in a
domestic violence ridden relationship. The
father’s home was not an appropriate living
arrangement due to its deplorable state.
There are no relatives in this state to
provide care for the children.

16. That [DSS] made reasonable efforts with
[respondent-mother] from March of 2012 until
August 29, 2012.     [Respondent-mother] was
directed to comply with the terms of her
Family Services Agreement. She was directed
                      -10-
to participate in individual and family
therapy, maintain a support system, maintain
housing and be financially responsible for
her rent and utilities.        [Mr. C.] was
prohibited from contact with the children.

17.   That [Amy] was placed in a trial home
placement with her mother in June of 2012.
Subsequent to said placement, [respondent-
mother] maintained a relationship with [Mr.
C.]. [Amy] observed [Mr. C.] in her mother’s
home with her mother’s consent on more than
one occasion.     That in July of 2012, [Amy]
and her mother engaged in a physical
altercation, wherein [Mr. C.] was present.
[Amy]    sustained    a   black     eye   []   and
[respondent-mother]      was    bitten    on   the
finger, and presented with bruises about her
body.    [Respondent-mother] was charged with
misdemeanor    child     abuse;    however,    the
charges were dismissed.           [Amy] was not
informed of the Court Date, and did not have
transportation to testify in District Court
regarding the incident; hence, the charges
were dismissed by the state.          [Respondent-
mother] denies that [Mr. C.] was ever at her
residence.      Efforts toward reunification
with [respondent-mother] were ceased [] at
the hearing on August 29, 2012 with a
finding that such efforts would be futile
and    inconsistent     with     the    Juveniles’
permanent home within a reasonable period of
time. . . .

. . . .

19.        That     [respondent-mother]   has
consistently maintained that she is not in a
relationship     with [Mr. C.].       She has
testified before this Court, that she has
had no contact with [Mr. C.] since February
of 2012.    She has testified that [Mr. C.]
has stalked her.
                      -11-
20.    That on July 9, 2013, [respondent-
mother] filed for a Complaint for No-Contact
Order for Stalking or Nonconsensual Sexual
Conduct against [Mr. C.]; however, said
request was dismissed as [respondent-mother]
did not attend the hearing, citing her work
obligations.        On   July    20,    2013,
[respondent-mother] filed for a Complaint
for   No-Contact   Order  for   Stalking   or
Nonconsensual Sexual Conduct against [Mr.
C.]; the Order was entered on the same date
and effective for one year thereafter.

21. That [Mr. C.] denies that he has
maintained a relationship with [respondent-
mother],   denies    that    [respondent-mother]
consented to any visits to her home, and
denies    having     sexual     relations    with
[respondent-mother], as testified to by his
daughter, [M.C.].      On the same day of the
Court   hearing     wherein    efforts    towards
reunification were ceased with [respondent-
mother],   on August 29, 2012, she was
observed with [Mr. C.]. [Respondent-mother]
indicates that she observed him walking down
the street, and pulled her car over to talk
to him.     When questioned during testimony
about this incident, [Mr. C.] pled the Fifth
Amendment     Right     against     Incrimination
indicating his knowledge of the existence of
a No-Contact Order between the parties.
This Court finds that [Mr. C.’s] testimony
is not credible.

22.    That [respondent-mother] attended a
basketball game with [Mr. C.] in December of
2012.    She had testified that she was
working on the date in question; however,
[Ms. B.], his ex-significant other, and his
daughter,[M.C.], saw [respondent-mother] at
the game.    In fact, her attendance at the
game caused much consternation to the child.
Additionally,     [respondent-mother]    has
provided [Mr. C.] transportation to serve
                     -12-
his weekends in jail. [M.C.] has heard
[respondent-mother] and [Mr. C.] engaging in
sexual intercourse at his home on the
weekends. This Court finds the testimony of
[Ms. B.] and [M.C.] to be very credible.

23.   During this hearing on termination of
parental rights, she has reiterated that she
has not maintained a relationship with [Mr.
C.].   She is not credible in her assertions
to this Court regarding her relationship
with [Mr. C.].

24.    That [respondent-mother] has engaged
[in   and]    been    involved    in    abusive
relationships with [name omitted], [Amy’s]
biological   father,    [respondent    father],
[Cathy,   Sally,   and   Emily’s]    biological
father and [Mr. C.], her significant other.

25. That at the hearing held on August 29,
2012, [respondent-father] was ordered to
comply with his Family Services Agreement.
He was directed to complete a parenting
class, follow all recommendation[s]      and
demonstrate   that    he   can   effectively
discipline and maintain a clean home.     He
was directed to actively participate in
individual therapy. He was directed to
obtain and maintain stable housing, and in a
timely manner, be responsible for payment of
his rent and utilities.

26.   That [respondent-father] began therapy
in August of 2012, and maintained therapy
until the plan of reunification for him was
changed.    [Cathy, Sally, and Emily] have
been in foster care since May of 2012.
[Respondent-father] did not obtain housing
until February of 2013.      He resided with
various   friends   until   he   subsequently
obtained a room at the TravelLodge Motel,
initially in exchange for work at the motel.
Subsequently, he became an employee of the
                     -13-
hotel and rented a room.    This housing, nor
his previous housing arrangements, was not
appropriate for placement of the three
girls.   Five months prior to the filing of
the Petition to terminate his parental
rights, [respondent-father] rented a two
bedroom mobile home, which appears to be
clean.   He has maintained said housing.   He
has completed a parenting class.       He has
maintained employment since December of
2012, working 60 to 80 hours per week, and
is current in his child support.           He
recently purchased a vehicle from his friend
[name omitted].    Prior to this, [DSS] had
assisted [respondent-father] by providing
bus passes transportation vouchers of bus
passes on two occasions.         [Respondent-
father] has maintained visitation with his
children, and said visitations have gone
well, and been appropriate.

27.   That [Amy] noted the difficulties that
[respondent-father]     had     in     providing
appropriate   care   for    herself    and   her
siblings, when residing in Nevada and North
Carolina.     [Respondent-mother] noted the
difficulties that [respondent-father] had in
providing   appropriate   care     for   [Cathy,
Sally, and Emily] when providing care for
[Cathy, Sally, and Emily].         The children
were placed in his primary care after the
hearing held on October 27, 2011, and five
(5) months later, they were removed due to
[a] filthy living environment in which he
had allowed his residence to deteriorate.
There were numerous tardies and absences of
[Cathy] from school, which were attributed
to [respondents].     [Respondent-father] was
not    able   to   maintain    his     residence
subsequent to the children’s removal.

. . . .

29.   That [respondent-father] attributes the
                                        -14-
              removal of the children from his home to
              [respondent-mother].      He testified that
              [respondent-mother] wanted primary custody
              of the children, and when he refused her
              request, she threatened that he was “going
              down.”    [Respondent-father] testified that
              he worries that [respondent-mother] would
              make further allegations against him if the
              children were ever returned to him.

    Respondents do not challenge the above findings of fact,

and they are therefore binding on appeal.                      See In re Humphrey,

156 N.C. App. 533, 540, 577 S.E.2d 421, 426 (2003) (“Findings of

fact to which a respondent did not object are conclusive on

appeal.”).

    Respondent-father argues that because he satisfied his case

plan, he addressed conditions which led to the removal of his

children,     and,   therefore,        there    is     no    likelihood      of    future

neglect.      The trial court’s findings of fact demonstrate that

respondent-father exposed the children to domestic violence and

substance     abuse;     that   three    months        after       the   children       were

returned to respondents’          legal custody, respondent-father was

unable   to    provide    for    the    children’s          physical       and   economic

needs;   that    respondent-father         had       to     rely    upon   friends      for

temporary     housing    for    himself;       and    respondent-father           did    not

obtain     housing     appropriate       for     his        three    daughters      until

February 2013.       Further, although the children were removed from
                                            -15-
respondent-father’s        home       due        to    its     deplorable        conditions,

respondent-father        blames       respondent-mother             for    the      children’s

removal.      These findings support the trial court’s determination

that respondent-father has neglected his children and that there

is a reasonable probability that the children will be neglected

if respondent-father is responsible for the children’s care in

the future.            The trial court did not err by concluding that

respondent-father’s parental rights were subject to termination

for neglect.

       Respondent-mother argues that since there was no evidence

that she “was in any relationship at all at the time of the

termination      hearing,        or        even       since       the     filing      of   the

petition[,”]     there     was        no    risk       of     repetition       of    domestic

violence and thus neglect of her children.

       We hold that the trial court’s findings of fact support its

conclusion of law that respondent-mother neglected her children

and    that   such     neglect    will        likely         be   repeated       should    her

children be returned to her care.                     A trial court’s determination

that   neglect    is    likely    in       the    future       “must      of   necessity    be

predictive in nature[.”]              In re McLean, 135 N.C. App. 387, 396,

521 S.E.2d 121, 127 (1999).                   Respondent-mother’s past actions

and poor decisions are important indicators of the likelihood of
                                       -16-
repetition of neglect.          Respondent-mother’s repeated failure to

stop the cycle of violent incidents involving the fathers of her

children and      Mr. C., which continued after               the petition was

filed, was sufficient to show neglect would likely recur if the

children were returned to respondent-mother’s care.

      We, therefore, hold that the trial court did not err in

determining that the ground of neglect existed with respect to

respondent-mother and respondent-father.            Our determination that

there   is   at   least   one   ground    to   support    a    conclusion      that

parental rights should be terminated makes it unnecessary to

address the remaining grounds. In re Clark, 159 N.C. App. 75,

84, 582 S.E.2d 657, 663 (2003).

II.   Best Interest

        Respondent-mother also contends the trial court abused its

discretion in concluding that the termination of her parental

rights was in the best interest of her children.

      In determining whether terminating the parent’s rights is

in the juvenile’s best interest, the court shall consider the

following    criteria     and   make     written   findings        regarding    the

following that are relevant:

             (1) The age of the juvenile.

             (2) The likelihood          of    adoption       of   the
             juvenile.
                                      -17-


              (3) Whether the termination of parental
              rights will aid in the accomplishment of the
              permanent plan for the juvenile.

              (4) The bond between the juvenile and the
              parent.

              (5) The quality of the relationship between
              the juvenile and the proposed adoptive
              parent,   guardian,  custodian,  or   other
              permanent placement.

              (6) Any relevant consideration.

N.C. Gen. Stat. § 7B-1110 (2013).            The   court’s    decision        is

discretionary and reviewable only for abuse of discretion.                    In

re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d 599, 602 (2002).

“A   ruling    committed   to   a   trial    court’s   discretion   is   to   be

accorded great deference and will be upset only upon a showing

that it was so arbitrary that it could not have been the result

of a reasoned decision.”        White v. White, 312 N.C. 770, 777, 324

S.E.2d 829, 833 (1985).

      Here, the trial court made the following findings of fact

to support its conclusion that it is in the best interest of the

children that respondent-mother’s rights be terminated:

              35.  That [Cathy] is ten years old, [Sally]
              is five years old, and [Emily] is three
              years old.   The Juveniles have been in the
              legal custody of [DSS] most recently since
              12 March 2012.   They were previously placed
              in the legal custody of [DSS] from May 22,
              2010 through October 27, 2011, having been
                              -18-
         adjudicated     neglected     and  dependent
         Juveniles. They are young children and there
         is   a   strong    likelihood   of adoption.
         Termination of parental rights will aid in
         the accomplishment of the permanent plan for
         the Juveniles.

         36.   That [Sally] and [Emily] are placed
         together in a pre-adoptive home . They are
         very   bonded   to   their   foster   parents.
         [Sally]   needs    and   has    a   structured
         environment.     They refer to the foster
         parents as “mommy” and “daddy.”

         37.   That [Cathy] is not in a pre-adoptive
         home; however, [DSS] has identified a pre-
         adoptive    home   for  her.     [Cathy]   was
         previously placed in said home, and has a
         bond   with    the  previous  foster   parent.
         [Cathy] appears to be a happy child, and
         makes friends easily.    She has asked her 18
         year old daycare teacher to adopt her.     She
         has asked the Guardian ad Litem to adopt
         her.   She has asked the nephew and wife of
         her current foster parents to adopt her.
         [Cathy] has articulated that she would
         prefer to live with her mother, as “Dad
         cannot care for them.”

         38.    There is a strong bond between the
         children and their parents.      It is clear
         that the children love their parents, and
         that the parents love the children.

         39. That it is in the best interests of
         [Cathy, Sally, and Emily] that the parental
         rights     of     [respondent-mother]   and
         [respondent-father] be terminated.

Respondent-mother does not challenge the above findings of fact.

She argues that because she made progress on her plan, the trial
                                  -19-
court should not have terminated her rights.           As these findings

reflect a reasoned decision, we find no abuse of discretion.

                                Conclusion

    Based on the foregoing, we affirm the trial court’s order

terminating   the    parental    rights      of   respondent-mother   and

respondent-father.

    AFFIRMED.

    Judges DILLON and DAVIS concur.

    Report per Rule 30(e).